J-S35008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY YORGEY                             :
                                               :
                       Appellant               :   No. 655 MDA 2021

          Appeal from the Judgment of Sentence Entered April 30, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0001259-2020

BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                       FILED: MARCH 16, 2022

        Appellant, Anthony Yorgey, appeals from his judgment of sentence,

entered on April 30, 2021, following his convictions for driving under the

influence (“DUI”): controlled substance – impaired ability – 1st offense and

DUI: controlled substance – metabolite – 1st offense.1 We affirm.

        Appellant’s charges arose from a criminal incident that occurred on

October 2, 2019. Trial Court Opinion, 7/22/21, at 1. On December 7, 2020,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §§ 3802(d)(2), and 3802(d)(1)(iii), respectively.

We note that Appellant was also charged with DUI: controlled substance –
schedule 1 – 1st offense and driving while operating privileges suspended or
revoked. 75 Pa.C.S.A. §§ 2802(d)(1)(i), and 1543(a). The Commonwealth
nolle prossed the former and Appellant was found not guilty of the latter; thus,
these charges are not the subject of this appeal.
J-S35008-21


Appellant filed an omnibus pre-trial motion seeking to suppress the results of

a blood test taken after an allegedly unlawful arrest. Id. at 2. An extensive

suppression hearing was held on March 18, 2021, after which the trial court

denied Appellant’s suppression motion. Id. On April 30, 2021, the trial court

conducted a bench trial “during which the totality of the testimony and

evidence presented at the suppression hearing was incorporated into the trial

record by agreement of the parties.”2 Id.

       At Appellant’s March 2021 suppression hearing, Officer Michael Deitz of

the Lancaster City Bureau of Police testified to his extensive training and

experience in the investigation of matters that involve driving under the

influence, including a specialized certification as a drug recognition expert.

Id. at 6.    The trial court summarized the following facts adduced at the

suppression hearing and bench trial:

       The Commonwealth established that on October 2, 2019, Officer
       Deitz [ ] responded to a dispatch reporting an unconscious male
       inside of a blue Ford sport utility vehicle at 1:00 p.m. Upon arrival
       to the scene, Officer Deitz observed the vehicle lawfully parked at
       a “T-intersection” [ ] with the keys in the ignition[] and the vehicle
       running. [The vehicle was lawfully parked on the street at or near
       Appellant’s residence.] Appellant was not awake [but was] seated
____________________________________________


2The certified record includes the transcripts of testimony from the March 18,
2021 suppression hearing but omits the transcripts of testimony for the April
30, 2021 bench trial. It is the Appellant’s duty to ensure the certified record
contains all the facts and documents necessary for review. Commonwealth
v. Rush, 959 A.2d 945, 949 (Pa. Super. 2008). The lack of trial transcript
does not hamper our review, however, because the record makes clear that
Appellant’s conviction was based upon the evidence and testimony from the
suppression hearing. See Trial Court Opinion, 7/22/21, at 2.


                                           -2-
J-S35008-21


     in the driver’s seat of [the] vehicle. The door [to the] vehicle was
     locked. Officer Deitz then repeatedly banged on the door and
     window of the vehicle [ ] in an effort to wake Appellant.
     Eventually, [ ] Appellant was awoken by Officer Deitz. Officer
     Deitz then commanded Appellant to open the vehicle door and to
     turn the vehicle off. Officer Deitz continued to interact with the
     Appellant. Instead of following the officer’s instructions, Appellant
     changed gears and placed the vehicle in drive. While the vehicle
     was in drive, Appellant attempted to remove the keys from the
     ignition. Officer Deitz instructed Appellant that “[he could not]
     pull the keys out of the ignition unless [he] put the car back into
     park.” Officer Deitz observed Appellant’s disorientation, pinpoint
     pupils, slow reaction time, slurred speech, and an overall inability
     to answer simple questions. Appellant also appeared to drool,
     [had] disheveled clothing, and was sweating profusely. During his
     interaction with Officer Deitz, Appellant claimed he had just
     returned [to Lancaster] from a twelve-hour shift at work as a
     landscaper in Reading, Pennsylvania. Upon request, Appellant
     was unable to verbally spell or write his name.

     Appellant disclosed that he had been sleeping in his vehicle and
     denied any active use of prescription medication. In addition,
     there was a confusing conversation relative to Appellant having
     his cellular telephone stolen and that he was unable to recall his
     telephone number.

     As noted, during his interactions with Appellant, Officer Deitz
     made several relevant observations, including Appellant’s:
     constricted or “pinpoint” pupils; slow reaction times, even when
     responding to simple inquiries; sweating; disheveled and unkept
     clothing and appearance; slurred speech; and, that Appellant
     appeared to be drooling, although [] Appellant claimed this was a
     result of medical concerns. In addition, the officer observed that
     Appellant had trouble writing down certain identification
     information, although Appellant claimed this resulted from his
     poor handwriting.        Officer Deitz also observed Appellant’s
     drooping eyelids and shaking arms. Again, Appellant professed
     much of this was related to his ongoing anxiety concerns. It is
     specifically noted that Appellant bec[a]me more coherent as the
     interaction progressed. Officer Deitz then contacted emergency
     medical personnel, and they did arrive to ensure Appellant’s
     well-being. During that interaction, it was observed that Appellant
     responded appropriately to the medical technicians’ questions,
     that Appellant’s vital signs were checked, that Appellant was found


                                     -3-
J-S35008-21


        to have an accelerated or elevated heart rate and normal blood
        pressure. Appellant denied any further medical treatment.

        Thereafter, Officer Deitz requested, and the Appellant agreed, to
        the performance of a battery of standardized field sobriety testing
        [all of which indicated impairment.] … Accordingly, Appellant was
        arrested and transported to the Lancaster General Hospital where
        he consented to blood testing procedures after being provided
        with the relevant O’Connell[3] warnings.            Such testing
        demonstrated the presence of multiple controlled substances
        including [various amounts of Nordiazepam, Clonazepam,
        seven-amino Clonazepam, Morphine, Fentanyl, and Norfentanyl,
        all of which are controlled substances that Appellant was not
        authorized to have in his system.]

Id. at 7-10 (record citations and footnotes omitted).

        At the conclusion of the bench trial, the trial court found Appellant guilty

of the aforementioned charges and proceeded directly to sentencing. Id. at

2.    Appellant was sentenced to 72 hours to six months’ incarceration, a

$1,000.00 fine, and court costs.               Id. at 3.   Appellant did not file any

post-sentence motions. This appeal followed.4

        Appellant raises the following issue for our review:

        I. Was the evidence presented by the Commonwealth insufficient
        to prove beyond a reasonable doubt that [Appellant] was guilty of
        [DUI pursuant to 75 Pa.C.S.A. §§ 3802(d)(2) or (d)(1)(iii)], where
        there was insufficient evidence that [Appellant] had driven,
        operated, or been in actual physical control of the movement of
        his vehicle?

Appellant’s Brief at 9 (extraneous capitalization omitted).



____________________________________________


3   Commonwealth v. O’Connell, 555 A.2d 873 (Pa. 1989).

4   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                           -4-
J-S35008-21


      Appellant’s sole issue on appeal raises a sufficiency of the evidence

challenge. “Because evidentiary sufficiency is a question of law, our standard

of review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [this] test, we may not weigh the
      evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proof or proving every element of the
      crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying [this] test, the
      entire record must be evaluated and all the evidence actually
      received must be considered. Finally, the trier[-]of[-]fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part[,] or none of the
      evidence.

Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004); see also

Commonwealth v. Brown, 52 A.3d 1139, 1163 (Pa. 2012) (stating that, in

reviewing a claim of insufficient evidence, “the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier[-]of[-]fact could have found the essential elements of the crime

beyond a reasonable doubt”) (emphasis in original).




                                     -5-
J-S35008-21


      Appellant was convicted of two separate counts of DUI under Section

3802 of the Motor Vehicle Code, 75 Pa.C.S.A. § 3802.           Section 3802, in

relevant part, provides:

      (d) Controlled substances. - - An individual may not drive, operate
      or be in actual physical control of the movement of a vehicle under
      any of the following circumstances:

         (1) There is in the individual’s blood any amount of a:

            (i) Schedule I controlled substance, as defined in the Act of
            April 14, 1972 (P.L. 233, No. 64), known as The Controlled
            Substance, Drug, Device and Cosmetic Act;

            (ii) Schedule II or Schedule III controlled substance, as
            defined in The Controlled Substance, Drug, Device and
            Cosmetic Act, which has not been medically prescribed for
            the individual; or

            (iii) metabolite of a substance under subparagraph (i) or (ii).

         (2) The individual is under the influence of a drug or
         combination of drugs to a degree which impairs the individual’s
         ability to safely drive, operate or be in actual physical control
         of the movement of the vehicle.

75 Pa.C.S.A. § 3802(d).

      Appellant does not dispute that there were “heavy drugs in his

system[.]” Appellant’s Brief at 35. Rather, Appellant specifically claims there

was insufficient evidence that he was in actual physical control of his vehicle.

Id. at 23. He contends that the Commonwealth failed to introduce evidence

that, prior to Officer Deitz arrival, Appellant “did anything more than start his

car and fall asleep inside of it.”   Id..   While Appellant admits that he was

seated in the driver’s seat with the keys in the ignition and the motor running,

he cites Commonwealth v. Lehman, 820 A.2d 766, 772 (Pa. Super. 2003)

                                      -6-
J-S35008-21


to support his argument that “something more than a defendant behind the

wheel, with the motor running, is required to establish actual physical control

of the vehicle; there must be evidence to support an inference indicating that

the vehicle had been driven by the defendant while he was intoxicated.” Id.

at 30.

         In finding that there was sufficient evidence to establish Appellant’s guilt

beyond a reasonable doubt, the trial court opined:

         Contrary to Appellant’s assertion [that the evidence was
         insufficient,] the Commonwealth offered substantial direct and
         circumstantial evidence at trial as to Appellant being in actual
         physical control of his motor vehicle while under the influence of
         intoxicants to the extent that he was incapable of doing so safely.
         More specifically, based upon the totality of the evidence
         presented, the Commonwealth established that Appellant was in
         actual physical control of his vehicle at the time in question. At
         trial, the Commonwealth established that Appellant was found
         unconscious in the driver’s seat of his vehicle, the vehicle’s motor
         was running, and the keys were in the ignition. After being
         awoken by the officer, Appellant controlled the machinery of the
         vehicle by placing the vehicle into drive, which caused the vehicle
         to move forward.[5] Subsequent thereto, at the officer’s direction,
____________________________________________


5 On appeal, Appellant contests the judge’s finding that the vehicle moved
forward based on lack of evidence. See Appellant’s Brief at 20 (arguing that
neither the body camera video recording nor the testimony evidenced the
vehicle moving forward). During the suppression hearing, the trial court had
extensive conversation with defense counsel regarding Appellant putting “the
car in gear and the car mov[ing] forward,” however counsel never objected to
this finding. See N.T., Suppression Hearing, 3/18,21, at 55-56. Further,
Appellant did not raise this issue in a post-sentence motion. Moreover, the
video recording is not included within the certified record for our review.
Therefore, because Appellant did not object to this finding at the suppression
hearing, did not allude to this issue in a post-sentence motion or in his concise
statement, and did not include all of the pertinent evidence presented to the
trial court, we conclude that Appellant waived the issue for appeal. See
(Footnote Continued Next Page)


                                           -7-
J-S35008-21


       Appellant placed the vehicle into park, turned off the ignition, and
       removed the vehicle’s keys. Additionally, Appellant admitted to
       the officer that he had just returned from working a twelve-hour
       landscaping shift in Reading, Pennsylvania, and denied any recent
       use of controlled substances. Accordingly, such admissions are
       indicative of the fact that Appellant drove the vehicle from Reading
       to Lancaster and fail to suggest any use of controlled substances
       by Appellant promptly upon his arrival in Lancaster.

Trial Court Opinion, 7/22/21, at 10.

       This Court recently reaffirmed the standard for finding a defendant

“operated” or was “in physical control” of his vehicle. We explained:

       [W]hile the Commonwealth was required to show that
       [an a]ppellant was operating or in actual physical control of a
       vehicle while under the influence[,] the prosecution did not need
       to present evidence that the vehicle was in motion. This Court
       has held that:

           The term ‘operate’ requires evidence of actual physical
           control of either the machinery of the motor vehicle
           or the management of the vehicle’s movement, but
           not evidence that the vehicle was in motion.            Our
           precedent indicates that a combination of the following
           factors is required in determining whether a person had
           ‘actual physical control’ of an automobile: the motor
           running, the location of the vehicle, and additional
           evidence showing that the defendant had driven the
           vehicle. A determination of actual physical control of a
           vehicle is based upon the totality of the circumstances.
           The Commonwealth can establish through wholly
           circumstantial evidence that a defendant was driving,
           operating or in actual physical control of a motor vehicle.

____________________________________________


Commonwealth v. Rush, 959 A.2d 945, 949 (Pa. Super. 2008) (explaining
that it is the Appellant’s duty to ensure the certified record contains all
necessary documents and facts, and to prove that issues were preserved for
review). Nevertheless, even if Appellant properly preserved this issue, we find
Officer Deitz’s testimony sufficient to establish movement of the vehicle.
Additionally, even without this evidence, there was sufficient evidence to
establish Appellant’s control of the vehicle.

                                           -8-
J-S35008-21


      Commonwealth v. Toland, 995 A.2d 1242, 1246 (Pa. Super.
      2010), quoting Commonwealth v. Brotherson, 888 A.2d 901,
      904-905 (Pa. Super. 2005). In Toland, this Court found there
      was sufficient evidence for the trial court to conclude that the
      appellant was in actual physical control of the movement of a
      vehicle when officers found the appellant parked outside a store
      and asleep in the driver’s seat of a vehicle with the motor running
      and headlights illuminated. [Id.] at 1246.

Commonwealth v. Dirosa, 249 A.3d 586, 589-590 (Pa. Super. 2021)

(emphasis added; some quotation and citation omitted). In Dirosa, police

observed the appellant slumped over in the driver’s seat of a running vehicle,

the appellant was initially unresponsive, and once awakened, the appellant

made several admissions which implicated his consumption of alcohol before

driving. Thus, this Court found that there was sufficient evidence that the

appellant operated or was in actual physical control of his vehicle while under

the influence because “it was reasonable for the trial court to infer that [the

a]ppellant was intoxicated when he drove his vehicle and parked” it where

officers found him. Id. at 590.

      Similarly, in the case sub judice, sufficient evidence supports the trial

court’s determination that Appellant was in actual physical control of his

vehicle while intoxicated. Appellant was found by Officer Deitz at 1:00 p.m.

in a state of unconsciousness in the driver’s seat of his vehicle with the keys

in the ignition and the vehicle running.       See N.T., Suppression Hearing,

3/18/21, at 17-20; id. at 20 (Officer Deitz observing that the vehicle was

running because he could “see exhaust, the lights, and [he could] hear it.”).

Appellant   required   substantial   rousing   to   awaken,   exhibited   multiple

                                      -9-
J-S35008-21


symptoms of impairment, failed numerous field sobriety tests, and made

several   statements   indicating   that   he   just   returned   from   Reading,

Pennsylvania.   It was reasonable for the trial court to infer that Appellant

drove to the location while intoxicated, especially in light of the fact that, as

Appellant notes, no drugs were found in the vehicle. See Appellant’s Brief at

35.   Thus, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, sufficient evidence supported Appellant’s

DUI convictions.

      We reject Appellant’s contention that his conviction hinged on his

operating the gear shift to place the car in drive and back into park. Rather,

how he was situated – in the driver’s seat with the keys in the ignition and car

turned on – placed him in control of “the machinery of the motor vehicle or

the management of the vehicle’s movement[.]” Toland, supra. Similarly,

to the extent that Appellant suggests that his own intoxication renders his

statements incredible as shown through the bodycam video recording, it

seems illogical to allow an individual to rely on his level of intoxication to

relieve him of the consequences of his actions. Further, it is not the function

of this Court to substitute its credibility determinations over that of the trial

court. Pappas, supra. Accordingly, Appellant’s claim is unavailing.

      Judgment of sentence affirmed.




                                     - 10 -
J-S35008-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/16/2022




                          - 11 -